Citation Nr: 1602389	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disability, with deviated septum.

2.  Entitlement to service connection for an acquired psychiatric disability, to include adjustment disability not otherwise specified (NOS), to include as secondary to service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine (lumbar spine disability) for the period beginning August 22, 2008.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to January 1972.  

These matters come before the Board of Veterans' Appeals on appeal from March 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2011 rating decision, the RO increased the Veteran's disability rating for his lumbar spine disability from 0 percent to 20 percent effective October 7, 2010.  In a February 2015 rating decision, the RO granted an earlier effective date of August 22, 2008 for the increased disability rating of the Veteran's lumbar spine disability, which was the date the Veteran filed his claim for an increased rating.  However, as higher disability ratings are available for the period on appeal, the issue of entitlement to an increased disability rating for a lumbar spine disability remains before the Board.

In his December 2011 substantive appeal, the Veteran asserted that his lumbar spine disability and depression prevented him from maintaining employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

With regard to the Veteran's claim of entitlement to service connection for depression, the Board finds that the Court's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable.  In Clemons, the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  23 Vet. App. 1 (2009).  A review of the record shows that the Veteran has been diagnosed with adjustment disorder, NOS.  Thus, the Veteran's claim for service connection for depression is deemed to include any acquired psychiatric disability, and has been re-characterized as entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder NOS, to include as secondary to service-connected lumbar spine disability.

The issues of entitlement to service connection for a sinus disability; entitlement to service connection an acquired psychiatric disability, to include adjustment disorder, NOS, to include as secondary to service-connected lumbar spine disability; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's lumbar spine disability has been characterized by forward flexion greater than 30 degrees, but less than 60 degrees, without ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in July 2009.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With regard to the issue of increased disability rating for the service-connected lumbar spine disability, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in April 2011 and February 2015.  Those examinations described the Veteran's lumbar spine disability, took into consideration the relevant history, and provided adequate rationales for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding a veteran's increased evaluation claims, the Board must consider whether the veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015), and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2015) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage and functional loss with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The provisions of 38 C.F.R. § 4.45 (2015) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's lumbar spine disability is currently rated as 20 percent disabling under 38 C.F.R. 4.71a, Diagnostic Codes (DC) 5010, 5242.  Under the general rating formula for diseases and injuries of the spine, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a (2015), DC 5235-5243.

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the rating criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

Note five provides that, for VA compensation purposes, unfavorable ankylosis is a disability in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2015), DC 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Veteran claims that his service-connected lumbar spine disability has worsened in severity.  In his June 2009 notice of disagreement, the Veteran stated that his lower back pain prevented him from performing simple chores.  In an October 2009 statement, the Veteran stated that at times his lower back pain and limited range of motion was severe enough to prevent him from bending over and tying his shoes.  

VA medical records show that, upon objective lumbar evaluation in October, November, and December 2010, the Veteran had lumbar flexion of 52 degrees, lumbar extension of 18 degrees, and lumbar rotation was 90 percent on both sides. 

The Veteran was afforded a VA spine examination in April 2011.  At that time, the Veteran reported that his lower back pain was constant, and varied from moderate to severe.  He reported wearing a brace that helped.  The Veteran reported a 40 percent additional limitation of motion when his back pain was severe.  The examiner diagnosed current degenerative arthritis of the lumbar spine.  There were no incapacitating episodes of spine disease, the Veteran's posture and gait were normal, there were no abnormal spine curvatures, and no thoracolumbar spine ankyloses.  Objective evaluation of the thoracolumbar spine showed no spasms, atrophy, or guarding.  There was pain with motion, tenderness, and weakness.  Thoracolumbar spine range of motion testing showed flexion to 60 degrees, extension to 30 degrees, left lateral flexion to 28 degrees, left lateral rotation to 45 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 30 degrees with no additional limitations after three repetitions of range of motion testing.  There was objective evidence of pain on active range of motion, but no objective evidence of pain or additional limitations following repetitive range of motion testing.  Reflex and sensory exams were normal.  Muscle tone was normal and there was no indication of atrophy.  

The Veteran was afforded another VA spine examination in February 2015.  At that time the Veteran reported an increase in the severity of his lower back pain with significant stiffness in the morning.  Range of motion testing showed forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  Pain was noted on exam, but it did not result in functional loss.  Repetitive range of motion testing showed forward flexion to 50 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees.  There was evidence of pain during forward flexion, right lateral flexion, and left lateral flexion range of motion testing that did not result in or cause functional loss.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted guarding that did not result in an abnormal gait or abnormal spinal contour.  Reflex and sensory exams were normal.  There was no radicular pain or symptoms of radiculopathy.  There was no indication of ankyloses.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  

Based on a preponderance of the evidence, the Board finds that, for the entire period on appeal, the Veteran is not entitled to a disability rating in excess of 20 percent for his lumbar spine disability.  The objective medical evidence of record shows that, throughout the appeal period, and even on repetitive testing, forward flexion of the lumbar spine has been greater than 30 and less than 60 degrees, and there has been no indication of favorable or unfavorable ankylosis.  

With regard to functional loss, the Board acknowledges that the Veteran has reported a 40 percent decrease in range of motion during periods of intense back pain. The Veteran is competent to report his symptoms of pain and stiffness.  As a lay person, however, the Veteran is not competent to make a clinical range of motion finding, as objective range of motion testing, such as that indicated by the rating schedule, is not within the realm of knowledge of lay persons.  Layno v. Brown, 6 Vet. App. 465 (1994). 

In any case, however, even with his reported additional loss of motion during flare-ups, his forward flexion as reported in 2011 and 2015 was 60 degrees, and would only reduce to 36 degrees with a 40 percent reduction, which is greater than 30 degrees and still warrants a 20 percent evaluation. 

Instead, the competent medical evidence of record, including repeated, objective range of motion testing, show that the Veteran's lumbar spine disability most closely approximates a 20 percent disability rating.  Accordingly, entitlement to a disability rating in excess of 20 percent for the Veteran's service connected lumbar spine disability is denied.  38 C.F.R. § 4.71a (2015), DC 5242 (2015).  As the evidence preponderates against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied.


REMAND

Sinus Disability

In his August 2008 claim, the Veteran claimed entitlement to service connection for a "sinus disability and deviated septum."  In a March 2009 rating decision, the RO denied the claim on the grounds that x-ray evaluation showed no gross abnormality of the sinuses or evidence or sinusitis.  

In April 2011, the Veteran was afforded a VA nose, sinus, larynx, and pharynx examination.  At that time, the Veteran reported that his sinus congestion began in service and had continued since.  The examiner noted that the Veteran was treated in service for a fractured ethmoid sinus, and allergic rhinitis.  The examiner noted a history of sinusitis and seasonal nasal allergies, and current sinus and rhinitis symptoms of nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing and constant breathing difficulty.  Upon x-ray examination, there was no evidence of significant deviation of the nasal septum, or radiographic evidence of sinusitis.  The examiner diagnosed allergic rhinitis.

The Board finds that a remand is necessary to secure a medical opinion as to the nature and etiology of the Veteran's claimed sinus disability.  First, VA medical treatment records from September 2008 show that the Veteran has received ongoing treatment for chronic sinusitis.  The April 2011 examiner reported a history of sinusitis, but also noted that there was no radiographic evidence of sinusitis at the time of the examination.  Upon remand, clarification is necessary as to whether the Veteran has a current diagnosis of chronic sinusitis, taking into consideration the Veteran's prior diagnosis of chronic sinusitis, and reconciling any inconsistent medical findings.

Second, the Board notes that the Veteran has broadly claimed service connection for a sinus disability, manifested by symptoms of recurrent nasal congestion.  Again, the Board finds that the holding in Clemons v. Shinseki, is applicable. Clemons, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, and that a lay claimant generally lacks the expertise to identify the specific ailment associated with the symptoms).  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for sinusitis with a deviated septum, the issue on appeal encompasses a claim for service connection for an underlying respiratory disability regardless of how it is diagnosed.  Accordingly, the Veteran's claim of service connection for a sinus disability encompasses any currently present sinus disability, including allergic rhinitis.  On remand, clarification is necessary as to whether any current sinus disability, to include allergic rhinitis, is etiologically related to his in-service sinus fracture, and/or his in-service treatment for allergic rhinitis.  

An Acquired Psychiatric Disability

In an October 2009 statement, the Veteran stated that he currently suffers from depression due to his lumbar spine and sinus disabilities.  In a May 2010 rating decision, the RO denied service connection for depression on the grounds that the Veteran failed to show a current diagnosis of depression.  

VA medical records show that in March 2010, the Veteran presented for an individual psychotherapy appointment.  At that time the Veteran was diagnosed with adjustment disorder, NOS, and assigned a GAF score of 60.  The medical provider noted that, in particular, the Veteran reported difficulty adjusting to changes in physical functioning, such as worsening back pain.

The record reflects that the appellant currently suffers from an adjustment disorder NOS.  There is no indication of a clinical diagnosis of depression.  Although the Veteran claims service connection for depression, the Board will broadly construe the Veteran's claim and consider other diagnoses for service connection, especially given that the claimed disability is a psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has re-characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder NOS, to include as secondary to service-connected lumbar spine disability.

The Veteran has not received a VA examination in connection with his claim for service connection for an acquired psychiatric disability.  In light of the Veteran's currently diagnosed adjustment disorder, NOS, and evidence of record attributing the Veteran's psychiatric disability, in part, to his worsening back pain, the Board concludes that a VA examination is necessary to determine the nature and etiology of any currently present acquired psychiatric disability, to include as secondary to service connected lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, to the extent that the Veteran has claimed that his psychiatric disability is related to his sinus disability, the Board notes that that issue is inextricable intertwined with the issue of service-connection for a sinus disability.

TDIU

In his December 2011 substantive appeal, the Veteran asserted that his service-connected lumbar spine disability and depression prevented him from maintaining employment.  

The February 2015 VA spine examiner reported that the Veteran's lumbar spine disability did not impact his ability to work.  However, there was no rationale provided for that conclusion, and the examiner did not appear to consider the Veteran's assertions that it takes several hours each morning for his back stiffness to resolve.  The Board finds that there is insufficient medical evidence of record for the Board to make a decision on this issue.  

Additionally, as the Veteran has claimed that his acquired psychiatric disability also contributes to his unemployability, the Board finds that this matter is inextricable intertwined with the pending claim for service connection for an acquired psychiatric disability, to include adjustment disorder NOS, to include as secondary to service-connected lumbar spine disability.

Lastly, any outstanding, pertinent VA and private medical records should be identified and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Request authorization to obtain any private treatment records that may support the Veteran's claims.  

2.  Obtain all outstanding, pertinent VA medical records and associate them with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present sinus disabilities, to include allergic rhinitis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sinus disability is related to service.  In rendering this opinion, the examiner must consider the Veteran's statements regarding the onset and continuity of symptomatology.  The examiner must also consider the Veteran's in-service sinus fracture and treatment therefor, and in-service treatment for allergic rhinitis. If the examiner finds that sinusitis is not present, the examiner must reconcile any inconsistent medical findings regarding prior diagnoses of chronic sinusitis.

(b) The VA examiner is asked to comment on the functional impairment caused solely by any currently present sinus disability, including a full description of the effects of his disability upon his ordinary activities.  All pertinent symptomatology and findings must be reported in detail.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include adjustment disorder, NOS.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability), that any currently present psychiatric disability is related to his active service or is caused by his service-connected lumbar spine disability. 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any currently present psychiatric disability is aggravated (permanently worsened beyond the natural progress of the disability) by his service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

(c)  The VA examiner is asked to comment on the functional impairment caused by any currently present acquired psychiatric disability, including a full description of the effects of his disability upon his ordinary activities.  All pertinent symptomatology and findings must be reported in detail.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

5.  Issue to the Veteran a VCAA notice letter pertaining to his TDIU claim.
 
6.  Provide the Veteran with copies of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16 (2015); Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

7.  Then, return the claims file to the February 2015 VA spine examiner for an addendum opinion.  A new VA examination should be provided only if deemed necessary. 

The VA examiner is asked to comment on the functional impairment caused solely by the Veteran's lumbar spine disability, including a full description of the effects of his disability upon his ordinary activities.  The examiner must take into consideration the Veteran's assertions regarding his functional limitations.  All pertinent symptomatology and findings must be reported in detail.

8. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, if in order, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


